Case 2:17-cv-01441-JMV-MF Document 10 Filed 11/26/18 Page 1 of 1 PageID: 40



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



Lei Zhao

                                                           Civ. Action No. 17-1441 (JMV)
                  Plaintiff,

v.



Rice Shop Restaurant, et al.

                   Defendants.                                 Order for dismissal
                                                           Pursuant to F.R. Civ. P. 4(m)



John Michael Vazquez, U.S.D.J.

       It appearing that the above captioned action having been pending for more than 90 days

and counsel having failed to effect service during this time and good cause having not been

shown as to why this action should not be dismissed,

       It is on this 26th day of November, 2018,

       O R D E R E D that the above captioned action be and is hereby dismissed, pursuant to
F. R. Civ. P. 4(m), without prejudice and without costs.



                                             /s/ John Michael Vazquez
                                             John Michael Vazquez, U.S.D.J.
